DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 5, and 6 were amended and claim 4 was canceled in the response filed on 6/23/2022.  Claims 1 and 5-9 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
 Response to Amendments/Arguments filed 6/23/2022
	The Applicant canceled claim 4 and incorporated its limitations into claim 1.  The scope of variable Rp1 in hypervalent iodine aromatic ring compound (2a1) and iodine aromatic ring compound (2b1) was further limited to exclude the following options: alkyl, alkoxy, halogen, and nitro.  The structure of the compounds of formulas (2a1) and (2b1) was further limited to those wherein n1 is at least 1 and n1+n2 = 2 to 11. Therefore, a compound of formula (2a1) or (2b1) must have at least one Rp1 substituent.  Also see p. 7 of the response. 
These amendments have overcome the following 35 USC 102(a)(1) rejections: i) of claims 1, 4, and 6 as being anticipated by Nash (p. 3-6 of the OA dated 1/27/2022); and ii) of claims 1, 4, 5, and 7 as being anticipated by Kitamura 2 (p. 6-8 of the OA dated 1/27/2022).  
Regarding the Nash rejection, Nash only contemplates the use of PhI(OAc)2 as the hypervalent iodine aromatic ring compound. This compound corresponds to that of claimed formula (2a1) wherein Ar is phenyl, n1 is 0, Rp1 is excluded, n2 is 1, and Rp2 is a carboxylic acid group (acetate).  Regarding the Kitamura 2 rejection, Kitamura 2 teaches the use of a variety of iodine aromatic rings compounds of formula ArI.  These compounds correspond to those of claimed formula (2b1) wherein Ar is phenyl; n1 is 0-2; Rp1 is methyl, ethyl, methoxy, a halogen, or a nitro group; and n2 is 1.  These compounds no longer anticipate claimed compounds (2a1) or (2b1), therefore the rejections are withdrawn.  Also see p. 8-10 of the response filed on 6/23/2022.
Nash and Kitamura2 were also used as primary references in the following 35 USC 103 rejections of: i) claims 1, 4, 6, 8, and 9 as being unpatentable over Nash in view of Moriarty (see p. 8-14 of the OA dated 1/27/2022); and ii) claims 1, 4, 5, and 7-9 as being unpatentable over Kitamura 2 (p. 14-18 of the OA dated 1/27/2022).  The above amendments are also persuasive to overcome the 35 USC 103 rejections based on these references.  None of the references relied upon in the OA dated 1/27/2022, alone or in combination, teach the claimed process comprising the use of a compound of newly amended formulas (2a1) or (2b1).  Therefore, these rejections are also withdrawn.  Also see p. 8-10 of the response filed on 6/23/2022.
However, upon further consideration and search, new ground(s) of rejection are made in view of Suzuki and JP2015-157788 (see below).  In the interests of compact prosecution both of these references were brought to the Applicant’s attention in the AFCP 2.0 interview on 7/7/2022 and further elaborated upon in the advisory action dated 7/13/2022 (including the interview summary).  However, the Applicant has not amended the claims or presented any arguments to preempt the rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (“Iodoarene-catalyzed fluorination and aminofluorination by an Ar-I/HFpyridine/mCPBA system” Chemical Science, 5, 2014, p. 2754-2760, of record in the PTO-892 dated 7/13/2022).
Suzuki is directed toward iodoarene catalyzed fluorination and aminofluorination.  See whole document.  Regarding claims 1, 5, and 7, Suzuki teaches the following reaction in Table 1 on p. 2755:

    PNG
    media_image1.png
    178
    799
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    14
    786
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    43
    795
    media_image3.png
    Greyscale
. See entry 8.  Compound 1a of Suzuki corresponds to an organic compound of claimed formula (Ib) wherein one of R3 and R5 is Ph, an unsubstituted aromatic group, and the other of R3 and R5 is -OR, wherein R is Et, an organic group; and R4 is a hydrogen atom.  Alternatively compound 1a of Suzuki can also correspond to an organic compound of claimed formula (1a) wherein A is either Ph, an unsubstituted organic group, or -OR wherein R is Et, an organic group; one of R1 and R2 is H, and the other of R1 and R2 is an organic group (-C(=O)Ph or -C(=O)OEt).  Compound 2a of Suzuki corresponds to the claimed fluorinated organic compound.  Compound ArI of Suzuki corresponds to a claimed iodine aromatic ring compound (2b) of formula (2b1) wherein n1 is 1; Rp1 is -CO2H, a carboxylic acid group, n2 is 1, and n1+n2=2.  The oxidant of claimed formula (2bo) corresponds to mCPBA (meta-chloroperbenzoic acid).  The F-source of Suzuki corresponds to the claimed fluorine source (3a) of formula MFn, wherein M is H and n is 1. 
Regarding step B, the iodobenzene by-products/unreacted starting material of formula ArI of Suzuki are necessarily produced as the reduction product during the oxidative fluorination reaction and correspond to the compound of claimed formula (2b1).  Though the yield of entry 8 above is based on GC (gas chromatography) and not an isolated yield (see definition of superscript a), preparing a sample for GC analysis would inherently require separating a portion of the product mixture comprising the iodine aromatic ring compound from the entire reaction liquid after step A is started.  The claim does not require that all of the iodine aromatic ring compound be separated from the product mixture, and nor does the claim define the “a reaction liquid” as the entire product mixture. Using the broadest reasonable interpretation, the claim only requires that at least some of the iodine aromatic compound be separated from any portion of a reaction liquid.  Therefore, this example of Suzuki appears to anticipate the process of claim 1.  Also see MPEP 2111 and 2131.02.
Regarding claim 6, variable Rp2 is only present in the compound of formula (2a1) and compound (2a1) is presented as an alternative to the compound of formula (2b1) in claim 1, from which claim 6 depends.  As compound (2a1) is not positively recited as being required in claim 6, it is still considered to be optional.  Therefore, the process of Suzuki also anticipates claim 6.  This rejection may be overcome by positively reciting that the process requires the use of the compound of formula (2a1) before further limiting variable Rp2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 7-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2015-157788 (JP ‘788, published on 9/3/2015, of record in the IDS filed on 9/28/2020).  JP ‘788 is not in English and there is no English language equivalent available, therefore the machine generated translation provided by the Applicant and appended to the end of the original patent will additionally be referred to in the following rejection.
Applicant Claims

    PNG
    media_image4.png
    430
    999
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    316
    972
    media_image5.png
    Greyscale
… or 

    PNG
    media_image6.png
    277
    1034
    media_image6.png
    Greyscale

…

    PNG
    media_image7.png
    235
    924
    media_image7.png
    Greyscale
…

    PNG
    media_image8.png
    226
    1005
    media_image8.png
    Greyscale
.
Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	JP ‘788 discloses a process for fluorinating 1,3-dicarboxylate compounds.  See whole document.  Regarding claims 1 and 7, JP ‘788 teaches a process for fluorinating a malonic ester derivative of formula (1) to produce a compound of formula (4): 

    PNG
    media_image9.png
    112
    224
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    110
    217
    media_image10.png
    Greyscale
.  See abstract and claims.  The compound (1) corresponds to an organic compound of claimed formula (1b) wherein one of R3 and R5 is OR1 and the other of R3 and R5 is OR2, and OR1 and OR2 can be a methyl, ethyl, a C3-C6 alkyl, phenyl or benzyl group; and instant R4 (R3 of JP ‘788) is a hydrogen atom, a methyl group, or an ethyl group.  See claims and [0018].  Alternatively compound (1) of JP ‘788 can also correspond to an organic compound of claimed formula (1a) wherein A is -OR1 or -OR2, wherein R1 and R2 of JP ‘788 are as defined above; one of instant R1 and R2 is H and the other is an organic group (-C(=O)OR1 or -C(=O)OR2).  Compound (4) of JP ‘788 corresponds to the claimed fluorinated organic compound.  See [0022].
	JP ‘788 further teaches that the fluorination reaction is carried out in the presence of a hydrogen fluoride source and i) an iodosyl benzene derivative of formula (2) or ii) an iodobenzene derivative of formula (3) in combination with an oxidant:

    PNG
    media_image11.png
    189
    225
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    178
    203
    media_image12.png
    Greyscale
.  See claims and abstract.  Compound 2 of JP ‘788 corresponds to a compound of claimed formula (2a1) wherein Ar is phenyl; n1 is 1-5; Rp1 is H, alkyl, alkoxy, halogen, cyano, or nitro; n2 is 1; and the two Rp2 groups are bonded to the same iodine atom to form =O.  See claims and [0019].  Compound 3 of JP ‘788 corresponds to a compound of claimed formula (2b1) wherein n2 = 1, and Ar, n1, and Rp1 are as defined above.  See claims and [0020]. 
	JP ‘788 teaches that the hydrogen fluoride source is a compound of formula MFn, wherein M is H and n is 1. See [0023].  JP ‘788 teaches acceptable oxidants for use in combination with the compound of formula (3)/instant compound (2b1) in [0024].
	The examples of JP ‘788 teach the fluorination of diethyl malonate (referred to as “malonate” in JP ‘788), dimethyl malonate, dibenzyl malonate, di-n-butyl malonate, di-n-hexyl malonate, and 2-methyl diethylmalonate to produce the corresponding fluorinated product in the presence of hydrogen fluoride (HF).  See [0027- 0053].  These malonates correspond to compounds of claimed formula (Ib) wherein R4 is H or Me, and R3 and R5 are -OMe, -OEt, -OBn, -On-Bu, or -On-hex.  The oxidants employed in the examples are iodosylbenzene; or iodobenzene or o-methoxyiodobenzene in combination with M-chloroperbenzoic acid (mCPBA), an oxidant of claimed formula (2bo).  Iodosyl benzene corresponds to a compound of claimed formula (2a1) wherein n1 is 0, n2 is 1, and both Rp2 are joined together to form =O.  Iodobenzene and o-methoxyiodobenzene correspond to compounds of claimed formula (2ba) wherein n1 is 0 or 1; n2 is 1; and Rp1 is absent or -OMe.
	Regarding step B, JP ‘788 teaches that the fluorinated products are purified using column chromatography. See [0026] and the examples in [0027- 0053].  Therefore, the iodobenzene by-products/unreacted starting material of formula (3) of JP ‘788/instant formula (2b1), which are necessarily produced as reduction products during the oxidative fluorination reaction, are separated from the reaction liquid after step A is completed.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claims 1 and 7, JP ‘788 does not teach any anticipatory examples which employ a hypervalent iodine compound of claimed formula (2a1) or an iodine aromatic ring compound of claimed formula (2b1), wherein n1 is not 0 and Rp1 is one of the claimed groups. However, the genus of compounds of formula (2) and (3) of JP ‘788 includes compounds of claimed formula (2a1) and (2b1), respectively, wherein n1 is at least one and Rp1 is a cyano group.  JP ‘788 specifically recites that 1-iodosyl-2-cyano benzene, 1-iodosyl-3-cyanobenzene, or 1-iodosyl-4-cyanobenzene can be employed as the iodosyl benzene derivative of formula (2) and that 2-iodo-2-cyanobenzene, 1-iodo-3-cyanobenzene-and 1-iodo-4-cyanobenzene can be employed as the iodobenzene derivative of formula (3).  See [0019-0020].  These compounds correspond to compounds of claimed formulas (2a1) and (2b1) wherein n1 is 1, and Rp1 is a cyano group.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of JP ‘788 with a reasonable expectation of success before the effective filing date of the claimed invention.  The person of ordinary skill would have been motivated to employ a compound of claimed formula (2a1) or (2b1) in the process of JP ‘788 because JP ‘788 explicitly teaches that such compounds, wherein n1 is 1 and Rp1 is a cyano group, are suitable for use in the fluorination reaction.  The genus of compounds represented by formulas (2) and (3) of JP ‘788 is well-defined and narrow enough where all species are expected to exhibit substantially the same properties because of their significant structural similarity.   Further, JP ‘788 recites less than twenty-five specific species of each genus, wherein three of those read on the claimed species of compounds of claimed formulas (2a1) and (2b1).  Therefore, replacing one of the exemplified iodinated reagents of the examples of JP ‘788 with one of those claimed will predictably produce a process for obtained fluorinated derivatives of the claimed compounds of formulas (1a)/(1b). Also see MPEP 2144.08 and MPEP 2144.09.
	Regarding claims 8 and 9, JP ‘788 does not appear to explicitly teach a step C of oxidizing the iodobenzene by-products/unreacted starting material of formula (3) of JP ‘788/instant formula (2b1), which are necessarily produced as reduction products during the oxidative fluorination reaction, with an oxidant (C).  As discussed above regarding step B, JP ‘788 teaches that the fluorinated products are purified using column chromatography. See [0026] and the examples in [0027- 0053].  Therefore, skilled artisan would have a reasonable expectation of success of recovering the compounds of claimed formula (2b1)/formula (3) of JP ‘788 from the column as well.  The skilled artisan would be motivated to collect and recover the iodobenzene compounds because JP ‘788 teaches that said compounds of formula (3), or their oxidized analogs of formula (2), are used as the oxidants in the disclosed fluorination reaction.  Recovering said compounds from the purification would favorably increase the efficiency of the overall process by enabling the recycling of a valuable reagent.  JP ‘788 teaches that the active oxidant during the process is the oxidized iodosyl analogue of formula (2)/claimed formula (2a1), therefore it would be prima facie obvious to either use the recovered iodobenzene compounds of formula (3)/claimed formula (2b1) as is and oxidize them in situ with one of the claimed oxidants or to preliminarily oxidize them to the active form using the claimed oxidants and then adding them to the reaction.  See list of oxidants in [0024] of JP ‘788. Either procedure would predictably result in the claimed oxidative fluorination process with increased efficiency.  Also see MPEP 2144.04(IV)(C), wherein the selection of any order of process steps and/or mixing ingredients is prima facie obvious. 
  
Claim(s) 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2015-157788 (JP ‘788, published on 9/15/2015, of record in the IDS filed on 9/28/2020), as applied to claims 1 and 7-9 above, and further in view of Nash (“Apparent Electrophilic Fluorination of 1,3-Dicarbonyl Compounds Using Nucleophilic Fluoride Mediated by PhI(OAc)2” Eur. J. Org. Chem. 2015, p. 3779-3786, of record).



Applicant Claims

    PNG
    media_image13.png
    180
    996
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    76
    998
    media_image14.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	JP ‘788 discloses the use of compounds of claimed formula (2a1), wherein both Rp2 are joined together to form =O. Nash is directed electrophilic fluorinations of 1,3-dicarbonyl compounds.  See whole document.  Nash teaches the oxidative fluorination of a variety of 1,3-dicarbonyl compounds with HF employing PhI(OAc)2 as the oxidant.   See Schemes and Tables.  Nash teaches that PhI(OAc)2 is a known substitute for iodosylbenzene (PhIO).  Nash further teaches that PhI(OAc)2 is advantageous as compared to PhIO because it more stable to storage and heat and does not readily undergo disproportionation reactions to produce explosive compounds.  See last paragraph on p. 3779 to second paragraph of col. 1 of p. 3780.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	JP ‘788 does not teach or suggest the use of compounds of claimed formula (2a1) wherein each Rp2 is one of the options recited in claim 6.  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of JP ‘788 and Nash to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to modify the iodosyl benzene compounds of formula (2) of JP ‘788 to replace the -I=O group with the claimed -I(Rp2)(Rp2) group, wherein each Rp2 is acetate, a carboxylic acid group, to arrive at the claimed compounds of formula (2a1) of claim 6 because Nash teaches that said compounds are more stable to decomposition, and therefore safer, than the analogous iodosyl benzene compounds possessing the -I=O group. Nash further teaches that replacing the -I=O group with an -I(OAc)2 group does not appear to affect the oxidizing ability of the compound as exemplified by the variety of examples.  Therefore, modifying the compounds of formula (3) of JP ‘788 to arrive at those claimed based on the teachings of Nash would produce a process for predictably oxidatively fluorinating 1,3-dicarbonyl compounds with a reasonable expectation of success.  Also see MPEP 2143A. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622